DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 11/18/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: the specification recites “fin 3602 may include a ring 3603 or structure that at least partially surrounds (extends around) an exterior surface of the shroud 1640” in which ring 3603 is not shown tending to confusion as to what the ring member is and if there is a ring.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring extending from the fin at least partially around an outer surface of the shroud must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (US 20150272569 A1).
Regarding claim 1, Leimbach et al. discloses a surgical tool (10), comprising: a drive housing (12) having opposing first and second ends (figs. 1-2) and a drive input (86) rotatably mounted to the drive housing at the first end; a carriage (120) mounted entirely within the drive housing and movable between the first and second ends via actuation of the drive input (80/86, figs. 2-4); an instrument driver (19/30/power pack 92/94) matable with the drive housing at the first end ([0121-0124], figs. 2-7); 
a drive output (motor 80 output shaft/84) rotatably mounted by the instrument driver and matable with the drive input (86) such that rotation of the drive output correspondingly rotates the drive input (motor output shaft/84 rotates 86) to thereby translate the carriage (120) within the drive housing; and 
a fin (140/142/2230 figs. 1-7 and 48-50) connected to the carriage (120) and accessible by a user at an exterior of the drive housing (via bailout door 2232) to manually translate the carriage ([0128, 0229], fig. 1).
Regarding claim 2, Shelton IV et al. discloses the drive housing (12) includes a shroud (20/700/710 and/or door 16/18 with door, 2232) extending between the first and second end and the fin (140/142 figs. 1-7 and 48-50) radially protrudes outward through a window (bailout door 2232 opening) defined in the shroud ([0057-0058], figs. 1-26).
Regarding claim 3, Shelton IV et al. discloses a ring (ring portion shown on 140/2230) extending from the fin at least partially around an outer surface of the shroud (figs. 4 and 50).
Regarding claim 8, Leimbach et al. discloses an elongate shaft (200/260) extending distally from the carriage (120) and penetrating the first end; and an end effector (300) arranged at a distal end of the elongate shaft ([0129, 0134] figs. 2-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as obvious over Leimbach et al. (US 20150272569 A1) in view of Shelton, IV et al. (US 20190059900 A1) and further in view of Whitman et al. (US 20070023477 A1).
Regarding claims 4 and 9, Leimbach et al. fails to discloses the carriage comprises one or more distal layers and one or more proximal layers attachable/removably secured to the one or more distal layers, and the bailout mechanism operable to unlock the one or more proximal layers from the one or more distal layers of the carriage such that the one or more proximal layers may be withdrawn from the drive housing and a position recognition system programmed to remember a last known position of the end effector when the one or more proximal layers are removed from the one or more distal layers.
Shelton, IV et al. teaches surgical robotic system (10, 200/600, [0059, 0062-0065], figs. 1-9) having a robotic arm 255 and a housing (200/260) attached thereto having layered motor/gear shaft system (fig. 3), layered a staple pushing member (750/770) positioned within the housing, the staple pushing member movable from a retracted position to an advanced position to eject the plurality of staples from the staple cartridge [0065, 0078-0091] and a knife (712) supported within the housing, the knife movable from a retracted position to an advanced position to cut tissue, a first motor (298) supported within the housing moves the staple pushing member from its retracted position to its advanced position, and a second motor (295) supported within the housing, moves the knife from its retracted position to its advanced position ([0065-0072, 0075-0095, 0099-0111], figs. 1-9) and teaches having a  position recognition system programmed to remember a last known position of the end effector when the one or more proximal layers are removed from the one or more distal layers (plurality of motors to actuate/power different members/functions ([0058, 0065, 0069-0071, 0100, 0114, 0120]).
Whitman et al. also teaches a power console (1612, fig. 2) having a surgical stapling device(11/1610, [0048-0050], figs. 1-3) that connects to a flexible shaft 1620 via coupling 2622 in which the shaft 1620 has coupling (2626/1622) and layered connectors 1644, 1648, 1652, 1656 and respective recess 1646, 1650, 1654, 1658 working in conjunction with drive shafts 94/102 [0112-0124], figs. 2-12) and teaches having a  position recognition system programmed to remember a last known position of the end effector when the one or more proximal layers are removed from the one or more distal layers (plurality of motors to actuate/power different members/functions including stapling and cutting with a memory module (6041) connected via connector cable (1272/1278, [0058, 0126-0127, 0136-0138]).
Whitman et al. states: “drive shafts 94, 102 may thus be configured to transmit low torque but high speed, the high-speed/low-torque being converted to low-speed/high-torque by gearing arrangements disposed, for example, at the distal end and/or the proximal end of the drive flexible shaft 1620, in the surgical instrument or attachment and/or in the remote power console 1612. It should be appreciated that such gearing arrangement(s) may be provided at any suitable location along the power train between the motors disposed in the housing 1614 and the attached surgical instrument or other attachment connected to the flexible shaft 1620” [0115].
Given the teachings of Leimbach et al. to have a surgical stapling device the couples to an instrument driver for actuating a carriage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the carriage to comprises one or more distal layers and one or more proximal layers attachable to the one or more distal layers, and the bailout mechanism operable to unlock the one or more proximal layers from the one or more distal layers of the carriage such that the one or more proximal layers may be withdrawn from the drive housing a position recognition system programmed to remember a last known position of the end effector when the one or more proximal layers are removed from the one or more distal layers to have adjustment of the device, switch out functions, for repair/maintenance and/or feedback purposes as taught by Shelton, IV et al. and Whitman et al.
Regarding claim 7, Shelton IV et al. the fin provides an overhanging portion (wider portion shown on 140/2230) positioned radially outward from the drive housing (door opens and lever extends out) and extending distally from the fin to cover at least a portion of the one or more distal layers (figs. 4 and 50).

Allowable Subject Matter
Claim 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical tool comprising all the structural and functional limitations and further comprising a carriage mounted entirely within a drive housing and movable between the first and second ends via actuation of a drive input; an instrument driver matable with the drive housing, a drive output rotatably mounted by the instrument driver and matable with the drive input such that rotation of the drive output correspondingly rotates the drive input to thereby translate the carriage  within the drive housing; and a fin (bailout handle) connected to the carriage and accessible by a user at an exterior of the drive housing to manually translate the carriage; the carriage comprises one or more distal layers and one or more proximal layers attachable to the one or more distal layers, and the bailout mechanism operable to unlock the one or more proximal layers from the one or more distal layers of the carriage such that the one or more proximal layers may be withdrawn from the drive housing and the bailout  mechanism includes a releasable pin movable between a locked position, where the one or more proximal layers are secured to the one or more distal layers, and an unlocked position, where the one or more proximal layers are unsecured from and movable relative to the one or more distal layers, when in the locked position, the releasable pin is attached to a locking feature provided within a proximal most layer of the one or more distal layers and the drive input is operatively coupled to the one or more distal layers. Having the bailout mechanism include a releasable pin movable between a unlock/locked position provides an effective adjustment of the layers to switch out functions and/or for repair/maintenance and safety needs.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731